DENECKE, J.
Petitioner’s petition for a writ of habeas corpus was dismissed by the trial court upon the ground that it was insufficient upon its face. Petitioner appeals.
*306Petitioner states in his brief that he “has chosen to raise bnt one issue on appeal and that is ‘Is the confinement of prisoners with mental defectives and insane persons a cruel and unusual punishment?’ ”
Petitioner alleges in his petition that he went before a disciplinary board and was questioned about sawing some bars, which petitioner denies he did, and thereafter he was taken from isolation to the other side of the cellblock and placed in a segregated status. He alleged: “This tier or (cellblock row) was called ‘Nut Row’ * * * [and] as the name implies it was used for attempted suicides and highly disturbed inmates, the defendant spent a total of 65 days in this row. In this period of time the defendant suffered ‘Mental torture in Extreme.’ ”
Petitioner went on to allege that he suffered “mental torture” because some inmates cut their arms and wrists, sang constantly in a monotone, foamed at the mouth, etc.
This is not an instance of an allegedly sane prisoner being transferred to an institution for the criminally insane. This was the subject of People ex rel Brown v. Johnston, 9 NY2d 482, 215 NY Supp2d 44, 174 NE2d 725 (1961). According to the petition, the prison authorities found petitioner required a segregated status and placed him in a cellblock where others, including mental defectives, who also required segregation, were located.
We agree with the trial court that this does not allege “cruel and unusual punishment” in violation of the Constitution of either the Hnited States or of Oregon.
Affirmed.